Citation Nr: 0719818	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-36 159	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
evaluated as 10 percent disabling prior to June 29, 2006, and 
as 20 percent disabling thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 until August 
1985.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for lumbosacral strain.  In 
April 2006, the Board remanded the case for additional 
development, after which, the RO increased the rating to 20 
percent effective June 29, 2006.  Since the assigned 
evaluation did not represent a full grant of benefits, the 
claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The matter returned to the Board in January 2007.  
At that time, the claim was denied.  However, an additional 
claims folder was later discovered by the RO.  Such folder 
contained additional evidence relevant to the appeal.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

As set forth above, at the time of the Board's January 2007 
denial of the veteran's claim, pertinent medical evidence was 
in VA's possession but was not associated with the claims 
folder.  Only after the issuance of the Board's decision was 
the additional claims file found.  In sum, then, the Board 
lacked access to pertinent evidence at the time it denied the 
veteran's claim in January 2007.  The incompleteness of the 
record was potentially prejudicial, and therefore it is 
determined that the veteran was denied due process of law.  

						(CONTINUED ON NEXT PAGE)



Accordingly, the January 2007 Board decision addressing the 
issue of an entitlement to an increased rating for 
lumbosacral strain is vacated.




	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



